UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-1772



JACK A. SCHWANER,

                                               Plaintiff - Appellant,

          versus


DEPARTMENT OF THE ARMY, FORT EUSTIS, VIRGINIA,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Rebecca Beach Smith,
District Judge. (CA-03-125-4)


Submitted:   October 22, 2004              Decided:   January 28, 2005


Before NIEMEYER, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jack A. Schwaner, Appellant Pro Se. Anita K. Henry, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Jack A. Schwaner appeals the district court’s order

granting summary judgment to the Department of the Army on his

civil action challenging a ban on commercial solicitation of

students attending Advanced Individual Training at Fort Eustis. We

have     reviewed       the     record   and     find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    See Schwaner v. Dep’t of the Army, No. CA-03-125-4 (E.D.

Va. May 28, 2004).            We dispense with oral argument because the

facts    and    legal    contentions     are     adequately    presented    in   the

materials      before     the    court   and     argument    would   not   aid   the

decisional process.



                                                                           AFFIRMED




                                         - 2 -